                     Case 1:20-cv-03010-APM Document 21 Filed 11/02/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                                  DistrictDistrict
                                             __________    of Columbia
                                                                   of __________


              United States of America, et al.                 )
                             Plaintiff                         )
                                v.                             )      Case No. 1:20-cv-03010-APM
                          Google LLC                           )
                            Defendant                          )

                                                 APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         State of Montana                                                                                              .


Date:          11/02/2020                                                                 /s/ Mark Mattioli
                                                                                         Attorney’s signature


                                                                                  Mark Mattioli, MT Bar No. 2927
                                                                                     Printed name and bar number
                                                                                         P.O. Box 200151
                                                                                      Helena, MT 59620-0151



                                                                                               Address

                                                                                         mmattioli@mt.gov
                                                                                            E-mail address

                                                                                          (406) 444-5791
                                                                                          Telephone number

                                                                                          (406) 442-1894
                                                                                             FAX number
